       Case 19-00554                Doc 9            Filed 01/12/19 Entered 01/12/19 23:21:53                          Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Francisca J Jung                                                  Social Security number or ITIN        xxx−xx−2521
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              BJ ByungJoon Sung                                                 Social Security number or ITIN        xxx−xx−8298
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 1/9/19
Case number:          19−00554


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Francisca J Jung                                    BJ ByungJoon Sung

2.      All other names used in the                                                                  aka Byung Joon Sung
        last 8 years

3.     Address                               40 Prairie Park Drive,                                  40 Prairie Park Drive,
                                             Apt. #412                                               Apt. #412
                                             Wheeling, IL 60090                                      Wheeling, IL 60090

4.     Debtor's attorney                         David M Siegel                                     Contact phone 847 520−8100
                                                 David M. Siegel & Associates                       Email: davidsiegelbk@gmail.com
       Name and address                          790 Chaddick Drive
                                                 Wheeling, IL 60090

5.     Bankruptcy trustee                        Alex D Moglia ESQ                                  Contact phone 847 884−8282
                                                 Moglia Advisors                                    Email: amoglia@mogliaadvisors.com
       Name and address                          1325 Remington Rd, Ste H
                                                 Schaumburg, IL 60173
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 19-00554                   Doc 9      Filed 01/12/19 Entered 01/12/19 23:21:53                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Francisca J Jung and BJ ByungJoon Sung                                                                              Case number 19−00554


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 1/10/19

7. Meeting of creditors                          February 6, 2019 at 02:30 PM                                Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 4/8/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
         Case 19-00554       Doc 9     Filed 01/12/19 Entered 01/12/19 23:21:53             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-00554-LAH
Francisca J Jung                                                                        Chapter 7
BJ ByungJoon Sung
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: carmstead              Page 1 of 2                   Date Rcvd: Jan 10, 2019
                               Form ID: 309A                Total Noticed: 42


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 12, 2019.
db/jdb         +Francisca J Jung,    BJ ByungJoon Sung,    40 Prairie Park Drive,,     Apt. #412,
                 Wheeling, IL 60090-2789
tr             +Alex D Moglia, ESQ,    Moglia Advisors,    1325 Remington Rd, Ste H,     Schaumburg, IL 60173-4815
27431657      #+Abrams & Abrams, PC,    180 W Washington Ste 910,    Chicago, IL 60602-2316
27431661       +Broadway Advance Funding,    39 Broadway St.,    Suite 930,    New York, NY 10006-3020
27431662       +Byung H Whang, Attorney at Law,     1100 Hicks Road,    Rolling Meadows, IL 60008-1016
27431664       +Cafe’ Hana,   c/o Peter K Lee & Associates,     5757 N Lincoln Ave, Ste 20,
                 Chicago, IL 60659-4729
27431667       +Cathy E Howrwitz, Pc,    9933 Lawler Ave,    Suite 402,    Skokie, IL 60077-3049
27431669       +Central Property Management of Midw,     1625 Milwaukee Ave,    Glenview, IL 60025-1438
27431674       +Credence Resouce Management,    PO Box 2300,    Southgate, MI 48195-4300
27431677       +Edward Don Company,    9801 Adam Don Pkwy,    Woodridge, IL 60517-8136
27431678       +Feeley & Associates, Pc,    161 North Clark Street,     Suite 1600,    Chicago, IL 60601-3338
27431679       +Hsbc Bank,   PO BOX 52530,    Schaumburg, IL 60196-0001
27431686       +Kwan Ok You, Sung Joon Ahn & Young,     c/o Inseed Law, Pc,    2454 E Dempster St., Ste 301,
                 Des Plaines, IL 60016-5304
27431690       +Outfront Media,    1233 W Monroe,    Chicago, IL 60607-2508
27431691       +Park Realty, LLC,    1651 Mclendon Ave,    Atlanta, GA 30307-2152
27431692       +Quickstone Capital Solutions,     1111 N Westshore Blvd,    Suite 650,    Tampa, FL 33607-4706
27435699       +Roman Simkm,    40 Prairie Park Drive,    Wheeling, IL 60090-2725
27431693       +St. John’s Bank & Trust in St. Loui,     8924 St. Charles Rock Road,     Saint Louis, MO 63114-4238
27431694       +Teller, Levit & Silvertrust, PC,     19 S LaSalle,   Suite 701,     Chicago, IL 60603-6369
27431695       +Walinski and Associates,    2215 Enterprise Drive,    Suite 1512,     Westchester, IL 60154-5804
27431685       +kenneth J Donkel, LLC,    Attorneys at Law,    7220 W 194th St.,Suite 105,
                 Tinley Park, IL 60487-9228

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: davidsiegelbk@gmail.com Jan 11 2019 02:08:19         David M Siegel,
                 David M. Siegel & Associates,    790 Chaddick Drive,     Wheeling, IL 60090
27431658        EDI: AMEREXPR.COM Jan 11 2019 06:48:00      AMEX,     Bankruptcy Department,    PO Box 981535,
                 El Paso, TX 79998-1535
27431659       +EDI: AMEREXPR.COM Jan 11 2019 06:48:00      AMEX,     Attn: Bankruptcy Department,    PO Box 297871,
                 Fort Lauderdale, FL 33329-7871
27431660       +EDI: CINGMIDLAND.COM Jan 11 2019 06:48:00       AT&T,    Bankruptcy Department,
                 5407 Andrew Highway,    Midland, TX 79706-2851
27431665        EDI: CAPITALONE.COM Jan 11 2019 06:48:00      Cap One,     15000 Capital One Dr,
                 Richmond, VA 23238
27431663       +E-mail/Text: gocadle@cadleco.com Jan 11 2019 02:10:33        Cadles of Grassy Meadows, II,
                 100 North Center Street,    Newton Falls, OH 44444-1321
27431666       +EDI: CAPITALONE.COM Jan 11 2019 06:48:00      Cap One,     10700 Capital One Way,
                 Richmond, VA 23060-9243
27431668       +E-mail/Text: bankruptcy@cavps.com Jan 11 2019 02:10:29        Cavalry Portfolio Serv,
                 Po Box 27288,   Tempe, AZ 85285-7288
27431670       +EDI: CHASE.COM Jan 11 2019 06:48:00      Chase Card,     Po Box 15298,    Wilmington, DE 19850-5298
27431671       +EDI: CITICORP.COM Jan 11 2019 06:48:00      Citi,     Attn: Bankruptcy Department,    PO Box 6241,
                 Sioux Falls, SD 57117-6241
27431672        EDI: CITICORP.COM Jan 11 2019 06:48:00      Citi,     PO Box 6500,    Sioux Falls, SD 57117-6500
27431673       +EDI: CITICORP.COM Jan 11 2019 06:48:00      Citibank NA,     PO Box 769006,
                 San Antonio, TX 78245-9006
27431675        EDI: DISCOVER.COM Jan 11 2019 06:48:00      Discover Bank,     PO Box 15316,
                 Wilmington, DE 19850
27431676       +EDI: DISCOVER.COM Jan 11 2019 06:48:00      Discover Bank,     Discover Products, Inc.,
                 PO Box 3025,   New Albany, OH 43054-3025
27431681       +E-mail/Text: rev.bankruptcy@illinois.gov Jan 11 2019 02:09:56
                 Illinois Department of Revenue,    Bankruptcy Section Level 7-425,      100 W. Randolph St.,
                 Chicago, IL 60601
27431683        EDI: IRS.COM Jan 11 2019 06:48:00      IRS,   Internal Revenue Service,      P.O. Box 7346,
                 Philadelphia, PA 19101-7346
27431680       +E-mail/Text: rev.bankruptcy@illinois.gov Jan 11 2019 02:09:55
                 Illinois Department of Revenue,    Bankruptcy Section,     PO Box 64338,    Chicago, IL 60664-0291
27431684       +E-mail/Text: bknotificationdistribution@jhcapitalgroup.com Jan 11 2019 02:11:33
                 JH Portfolio Deb Equities,    5757 Phantom Drive,     Suite 225,    Hazelwood, MO 63042-2429
27431688        EDI: TSYS2.COM Jan 11 2019 06:48:00      MACYSDSNB,     911 Duke Blvd.,    Mason, OH 45040
27431687       +EDI: TSYS2.COM Jan 11 2019 06:48:00      Macy’s,    Bankruptcy Processing,     PO Box 8053,
                 Mason, OH 45040-8053
27431689       +E-mail/Text: john.flagg@wismettacusa.com Jan 11 2019 02:08:45         Nishimoto Trading,
                 545 E Fullerton Ave,    Carol Stream, IL 60188-1803
                                                                                                TOTAL: 21
           Case 19-00554            Doc 9       Filed 01/12/19 Entered 01/12/19 23:21:53                        Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: carmstead                    Page 2 of 2                          Date Rcvd: Jan 10, 2019
                                      Form ID: 309A                      Total Noticed: 42


              ***** BYPASSED RECIPIENTS (continued) *****

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27431682*        ++ILLINOIS DEPARTMENT OF REVENUE,   BANKRUPTCY DEPARTMENT,    P O BOX 64338,
                    CHICAGO IL 60664-0291
                  (address filed with court: Illinois Dept. of Revenue,     Bankruptcy Unit,                       P.O. Box 19035,
                    Springfield, IL 62794-9035)
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 10, 2019 at the address(es) listed below:
              Alex D Moglia, ESQ    amoglia@mogliaadvisors.com, IL31@ecfcbis.com
              David M Siegel   on behalf of Debtor 2 BJ ByungJoon Sung davidsiegelbk@gmail.com,
               author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David M Siegel   on behalf of Debtor 1 Francisca J Jung davidsiegelbk@gmail.com,
               author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
